EXHIBIT 10(iv)


ANADARKO PETROLEUM CORPORATION
AMENDED AND RESTATED KEY EMPLOYEE CHANGE OF CONTROL
CONTRACT
This Anadarko Petroleum Corporation Amended and Restated Key Employee Change of
Control Contract (“Agreement”) is made and entered into by and between Anadarko
Petroleum Corporation (“Company”) and Christopher O. Champion (“Executive”),
effective as of April 11, 2019 (“Effective Date”). Company and Executive may be
collectively referred to herein as the “Parties.”
WHEREAS, The Board of Directors of the Company (the “Board”), previously
determined that it was in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company. The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations. Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement;
WHEREAS, the Company and Executive previously entered into a Key Employee Change
of Control Contract (the “Original Agreement”) effective as of June 1, 2015; and
WHEREAS, the Company and Executive desire to enter into this Agreement to update
certain Change of Control bonus and severance provisions under the Original
Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Certain Definitions.
(a)The “Change of Control Date” shall mean the first date during the Change of
Control Period (as defined in Section 1(b)) on which a Change of Control (as
defined in Section 2) occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if the Executive’s employment
with the Company is terminated prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change of Control or (ii) otherwise
arose in connection with or anticipation of a Change of Control, then for all
purposes of this Agreement the “Change of Control Date” shall mean the date
immediately prior to the date of such termination of employment.
(b)The “Change of Control Period” shall mean the period commencing on the
Effective Date hereof and ending on the second anniversary of such Effective
Date; provided, however, that commencing on the date one year after the
Effective Date hereof, and on each annual anniversary of such date (such date
and each annual anniversary thereof shall be hereinafter


1

--------------------------------------------------------------------------------




referred to as the “Renewal Date”), unless previously terminated, the Change of
Control Period shall be automatically extended so as to terminate two years from
such Renewal Date, unless at least 90 days prior to the Renewal Date the Company
shall give notice to the Executive that the Change of Control Period shall not
be so extended.
2.Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:
(a)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of Section 2(c); or
(b)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(c)Consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 20%
or more of, respectively, the


2

--------------------------------------------------------------------------------




then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
(d)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
3.Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Change of Control Date and ending on the second anniversary of such date
(the “Employment Period”).
4.Terms of Employment.
(a)Position and Duties.
(i)During the Employment Period, (A) the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned to the Executive at
any time during the 120‑day period immediately preceding the Change of Control
Date and (B) the Executive’s services shall be performed at the location where
the Executive was employed immediately preceding the Change of Control Date or
any office or location less than 35 miles from such location.
(ii)During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Change of
Control Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Change of
Control Date shall not thereafter be deemed to interfere with the performance of
the Executive’s responsibilities to the Company.
(b)Compensation.
(i)Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at


3

--------------------------------------------------------------------------------




least equal to twelve times the highest monthly base salary paid or payable,
including any base salary which has been earned but deferred, to the Executive
by the Company and its affiliated companies in respect of the twelve-month
period immediately preceding the month in which the Change of Control Date
occurs. During the Employment Period, the Annual Base Salary shall be reviewed
no more than 12 months after the last salary increase awarded to the Executive
prior to the Change of Control Date and thereafter at least annually. Any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased. As used in
this Agreement, the term “affiliated companies” shall include any company
controlled by, controlling or under common control with the Company.
(ii)Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Executive’s target
annual bonus under the Company’s Annual Incentive Bonus Program, or any
comparable bonus under any predecessor or successor plan, for the fiscal year in
which the Change of Control Date occurs, which shall be calculated as follows:
(A) the target bonus percentage as established by the Board prior to the Change
of Control Date for the fiscal year in which the Change of Control Date occurs,
multiplied by (B) the Executive’s Annual Base Salary (the “Recent Annual
Bonus”). In the event that, prior to the Change of Control Date, the Executive’s
target bonus percentage has not been established by the Board under the Annual
Incentive Bonus Program or any comparable bonus under any predecessor or
successor plan, then for purposes of this Agreement, the Executive’s Recent
Annual Bonus shall be calculated by using the target bonus percentage for the
other executives in the Executive’s peer group (determined based on title,
responsibilities and duties) who are parties to a Key Employee Change of Control
Contract with the Company. Such Annual Bonus shall be paid no later than
January 31 of the fiscal year next following the fiscal year for which the
Annual Bonus is awarded, unless the Executive shall elect to defer the receipt
of such Annual Bonus in accordance with procedures established by the Company
that comply with the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).
(iii)Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to regular, annual incentive
opportunities), savings opportunities and retirement benefit opportunities, in
each case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120‑day period immediately preceding the Change of Control Date or if more
favorable to the Executive, those provided generally at any time after the
Change of Control Date to other peer executives of the Company and its
affiliated companies.
(iv)Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription,


4

--------------------------------------------------------------------------------




dental, disability, salary continuance, employee life, group life, accidental
death and travel accident insurance plans and programs) to the extent applicable
generally to other peer executives of the Company and its affiliated companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with benefits which are less favorable, in the aggregate, than the
most favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 120‑day period immediately preceding the Change
of Control Date or, if more favorable to the Executive, those provided generally
at any time after the Change of Control Date to other peer executives of the
Company and its affiliated companies.
(v)Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120‑day period immediately preceding the Change
of Control Date or, if more favorable to the Executive, as in effect generally
at any time thereafter with respect to other peer executives of the Company and
its affiliated companies.
(vi)Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect for the Executive at any time during the 120‑day period immediately
preceding the Change of Control Date or, if more favorable to the Executive, as
in effect generally at any time thereafter with respect to other peer executives
of the Company and its affiliated companies.
(vii)Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company and its affiliated companies at any time during the 120‑day period
immediately preceding the Change of Control Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.
(viii)Paid Time Off. During the Employment Period, the Executive shall be
entitled to paid time off in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 120‑day period immediately preceding
the Change of Control Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.
5.Termination of Employment.
(a)Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Period. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), it may give to the Executive written notice in accordance with Section
12(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall


5

--------------------------------------------------------------------------------




terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.
(b)By the Company. The Company may terminate the Executive’s employment during
the Employment Period for Cause, or without Cause. For purposes of this
Agreement, “Cause” shall mean:
(i)the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties, or
(ii)the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.
(c)By the Executive. The Executive’s employment may be terminated by the
Executive for Good Reason, or without Good Reason. For purposes of this
Agreement, Good Reason shall mean:
(i)the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
4(a) of this Agreement, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not


6

--------------------------------------------------------------------------------




taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;
(ii)any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;
(iii)the Company requiring the Executive to be based at any office or location
other than as provided in Section 4(a)(i)(B) hereof, or the Company requiring
the Executive to travel on Company business to a substantially greater extent
than required immediately prior to the Change of Control Date;
(iv)any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or
(v)any failure by the Company to comply with and satisfy Section 11(c) of this
Agreement.
For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.
(d)Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty days
after the giving of such notice). The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.
(e)Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the date on which
the Company notifies the Executive of such termination, (iii) if the Executive’s
employment is terminated by the Executive without Good Reason, the date of
receipt of the Notice of Termination or any later date specified therein (which
date shall be not later than 30 days after the giving of such notice), and (iv)
if the Executive’s employment is terminated by reason of death or Disability,
the date of death of the Executive or the Disability Effective Date, as the case
may be.




7

--------------------------------------------------------------------------------




6.Obligations of the Company upon Termination.
(a)Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause, Death or Disability or the Executive shall terminate employment
for Good Reason, the Company shall provide the Executive with the following
compensation and benefits.
(i)The Company shall pay to the Executive in a lump sum in cash within 20 days
after the Date of Termination the aggregate of the amounts set forth in the
following subsections (A) through (E), except as provided in Section 6(e):
(A)
the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
Annual Base Salary in effect at the beginning of (I) the fiscal year during
which the Date of Termination occurs or, (II) if greater, the fiscal year during
which the Change of Control Date occurs; multiplied by (y) the Executive’s
incentive target bonus percentage under the Company’s Annual Incentive Bonus
Program or any comparable predecessor or successor plan (which shall be
expressed as a percentage of Annual Base Salary) (I) for the fiscal year in
which the Date of Termination occurs (provided, however, that if such incentive
target bonus percentage has not been established by the Board (or the
Compensation Committee) for such fiscal year as of the Date of Termination, then
such percentage shall be deemed to be the Executive’s incentive target bonus
percentage that applied to the fiscal year immediately preceding the fiscal year
in which the Date of Termination occurs (the “Next Preceding Fiscal Year”) or,
if Executive was not employed by the Company and its affiliated companies for
the entirety of the Next Preceding Fiscal Year, then such percentage shall be
deemed to be the incentive target bonus percentage for the Next Preceding Fiscal
Year for other executives in the Executive’s peer group (determined based on
title, responsibilities and duties) who are parties to the Key Employee Change
of Control Contracts with the Company) or (II) if greater, for the fiscal year
in which the Change of Control Date occurs; multiplied by (z) the higher of (I)
100%, (II) the bonus performance percentage for the portion of the fiscal year
ending on the Date of Termination as determined by and in the sole discretion of
the Board (or the Compensation Committee) on or before the Date of Termination
without negative adjustment for individual performance, which for calendar year
2019 shall be the highest bonus performance percentage under the Company’s
Annual Bonus Program (200%) and (III) the actual bonus performance percentage
assigned by the Board (or the Compensation Committee) under the Company’s Annual
Incentive Bonus Program or any comparable predecessor or successor plan that
applied to the Next Preceding Fiscal Year, it being understood and agreed that
for purposes of this Agreement, the bonus performance percentage for fiscal year
2019 shall be the highest bonus



8

--------------------------------------------------------------------------------




performance percentage under the Company’s Annual Incentive Bonus Program
(200%), and (3) any accrued paid time off, to the extent not theretofore used or
paid (the sum of the amounts described in clauses (1), (2), and (3) shall be
hereinafter referred to as the “Accrued Obligations”); and
(B)
an amount equal to the product of (1) two and (2) the sum of (x) the Executive’s
Annual Base Salary in effect immediately prior to the Date of Termination and
(y) the greater of (I) the average of the annual bonuses earned by the Executive
for the two most recently completed fiscal years ending prior to the Date of
Termination (in each case, including any bonus or portion thereof which has been
earned but deferred) under the Company’s Annual Incentive Bonus Program or any
comparable predecessor or successor plan and (II) the Executive’s annual bonus
for the year in which the Date of Termination occurs (which annual bonus shall
be deemed to be equal to the product of the amounts described in clauses (x),
(y) and (z) of Section 6(a)(i)(A)(2); and

(C)
an amount equal to the total value of the Executive’s Account (as defined in the
Company’s Savings Restoration Plan (the “SRP”)), with such amount being the
higher of (1) the value of the Executive’s Account on the Executive’s Date of
Termination or (2) the value of the Executive’s Account on the Change of Control
Date, in each case with “value” determined under the applicable change of
control provisions in the SRP, if any. The amount payable under this Section
6(a)(i)(C) shall represent the payment of the amount due to the Executive under
the SRP, and shall not be duplicative thereof. Notwithstanding the above
provisions of this Section 6(a)(i)(C), the Company shall pay the lump sum cash
payment as set forth herein above only if such payment would not be considered
to be an impermissible acceleration of benefits under the SRP under Code Section
409A. In the event that the payment of the benefits payment in a lump sum would
constitute an impermissible acceleration of benefits under the SRP under Code
Section 409A, then the portion of the benefit payable under this Section
6(a)(i)(C) that is equal to the benefits payable under the SRP shall be payable
in the same form and at the time specified in the SRP, and any excess amount
determined under this paragraph shall, subject to Section 6(e), be paid in a
cash lump sum within 20 days after the Date of Termination; and

(D)
an amount equal to the additional Company matching contributions which would
have been made on the Executive’s behalf in the Company’s Employee Savings Plan
(the “ESP”) (assuming continued participation on the same basis as immediately
prior to



9

--------------------------------------------------------------------------------




the Change of Control Date), plus the additional amount of any benefit the
Executive would have accrued under the SRP as a result of contribution
limitations in the ESP, for the 24-month period beginning on the Date of
Termination (with the Company’s matching contributions being determined pursuant
to the applicable provisions of the ESP and the SRP and based upon the
Executive’s compensation (including any amounts deferred pursuant to any
deferred compensation program) in effect for the 12-month period immediately
prior to the Change of Control Date); and
(E)
an amount equal to the sum of the present values, as of the Date of Termination,
of (1) the accrued retirement benefit payable under the Company’s Retirement
Restoration Plan (or, if the Executive participates in another plan that, in the
sole determination of the Company, is intended to provide benefits similar to
those under the Company’s Retirement Restoration Plan, such other plan) (each
referred to herein as the “RRP”) and (2) the additional retirement benefits that
the Executive would have accrued under the tax-qualified defined benefit plan of
the Company or any Affiliate in which the Executive participates (the
“Retirement Plan”) and the RRP if the Executive had continued employment until
the expiration of the two-year period following the Date of Termination
(assuming that the Executive’s compensation in each of the additional years is
that required by Section 4(b)(i) and Section 4(b)(ii) hereof), with the present
values being computed by discounting to the Date of Termination the accrued
benefit and the additional retirement benefits payable as lump sums at an
assumed benefit commencement date of the later of (i) the date the Executive
attains age 55 and (ii) the date two years after the Date of Termination, at the
rate of interest used for valuing lump-sum payments in excess of $25,000 for
participants with retirement benefits commencing immediately under the
Retirement Plan, as in effect as of the Change of Control Date with such amount
to be fully offset and reduced by the amount of any additional benefit provided
under the Retirement Plan or the RRP in connection with the Change of Control or
the Executive’s termination of employment in connection with the Change of
Control, including an amount that the Company determines, in its sole
discretion, is intended to provide a similar or supplemental benefit (or, if the
Executive does not participate in a Retirement Plan or RRP as of the date of the
Executive’s termination of employment, such other amount as the Company may
chose, in its sole discretion, to approximate this benefit).

(ii)The Company shall, at its sole expense as incurred, provide the Executive
with outplacement services at a cost to the Company not to exceed $30,000, the
scope and provider of which shall be selected by the Executive in the
Executive’s sole discretion; provided, however, that such outplacement services
as provided in this Section 6(a)(ii) shall be


10

--------------------------------------------------------------------------------




limited to qualifying expenses incurred, or services provided by the Company,
during the period ending on the last day of the second calendar year following
the calendar year containing the Date of Termination, and any reimbursements by
the Company shall be made not later than the last day of the third calendar year
following the calendar year containing the Date of Termination; and
(iii)Until the second anniversary of the Date of Termination, the Company shall
maintain in full force and effect for the Executive all life, accident,
disability, medical and health care benefit plans, programs and arrangements in
which the Executive was entitled to participate, at the same rates and levels
(which levels may vary based on the Executive’s age in accordance with the terms
of the applicable plans, programs and arrangements), in which the Executive was
participating immediately prior to the Change of Control Date, provided that the
Executive’s continued participation is possible under the general terms and
provisions of such plans, programs and arrangements; and further provided that
(A) if the Executive becomes reemployed with another employer and is eligible to
receive medical or other welfare benefits under another employer-provided plan,
the medical and other welfare benefits described herein shall be secondary to
those provided under such other plan during such applicable period of
eligibility, and (B) the medical and other welfare benefits described herein
shall be subject to the application of any Medicare or other coordination of
benefits provisions under the applicable medical or welfare benefit plan,
program or arrangement. In the event that the Executive’s participation in any
such plan, program or arrangement is barred due to the eligibility and
participation requirements of such plan or program as then in effect, the
Company shall arrange to provide benefits substantially similar to those to
which the Executive was entitled to receive under such plans and programs of the
Company prior to the Change of Control Date. In such event, appropriate
adjustments shall be made so that the after-tax value thereof to the Executive
is similar to the after-tax value of the benefit plans in which participation is
barred.
Benefits provided pursuant to this Section 6(a)(iii) are contractual only and
are not to be considered a continuation of coverage as provided under Code
Section 4980B (i.e., COBRA continuation coverage). For purposes of determining
the Executive’s eligibility (but not the time of commencement of coverage) for
retiree benefits pursuant to such plans and programs, the Executive shall be
considered to have remained employed until two years after the Date of
Termination and to have retired on the last day of such period, and, if the
Executive satisfies the eligibility requirements, such benefits shall commence
no later than the expiration of the two-year continuation period provided in the
first sentence of this Section 6(a)(iii).
The continued coverage under this Section 6(a)(iii) shall be provided at the
Company’s discretion in a manner that is intended to satisfy an exception to
Code Section 409A, and therefore not be treated as an arrangement providing for
nonqualified deferred compensation that is subject to taxation under Code
Section 409A, or in a manner that otherwise complies with Code Section 409A,
including without limitation (1) providing such benefits on a nontaxable basis
to the Executive, (2) providing for the reimbursement of medical expenses
incurred during the period of time during which the Executive would be entitled
to continuation coverage under a group health plan of the Company under Code
Section 4980B (i.e., COBRA continuation coverage), (3) providing that such
benefits constitute the reimbursement or provision of in-kind benefits payable
at a specified time or pursuant to a fixed schedule as permitted under Code
Section 409A and the authoritative guidance thereunder, or (4) requiring the
Executive to pay the actual cost of such coverage and having the Company
reimburse the Executive for such payments in excess of the


11

--------------------------------------------------------------------------------




rates that would otherwise be required to be paid by the Executive under the
preceding provisions of this Section 6(a)(iii) (with such reimbursement, less
applicable taxes, for a particular calendar year during which the Executive
received such coverage to be made within 15 days following the end of such
calendar year (but in no event prior to the date that is six months after the
Date of Termination)).
(iv)To the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).
(b)Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
20 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits equal to the most favorable benefits
provided by the Company and affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120‑day period immediately preceding the
Change of Control Date or, if more favorable to the Executive’s estate and/or
the Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and its affiliated
companies and their beneficiaries.
(c)Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
20 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its affiliated companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120‑day period immediately preceding the Change of Control Date or,
if more favorable to the Executive and/or the Executive’s family, as in effect
at any time thereafter generally with respect to other peer executives of the
Company and its affiliated companies and their families.
(d)Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (i) the Annual Base Salary through the Date of
Termination, (ii) the amount of any compensation previously


12

--------------------------------------------------------------------------------




deferred by the Executive, and (iii) Other Benefits, in each case to the extent
theretofore unpaid. If the Executive voluntarily terminates employment during
the Employment Period, excluding a termination for Good Reason, this Agreement
shall terminate without further obligations to the Executive, other than for
Accrued Obligations and the timely payment or provision of Other Benefits. In
such case, all Accrued Obligations shall be paid to the Executive in a lump sum
in cash within 20 days of the Date of Termination.
(e)Matters Relating to Code Section 409A. Notwithstanding any provision in this
Agreement to the contrary, if the payment of any benefit hereunder (including,
without limitation, any severance benefit) would be subject to additional taxes
and interest under Code Section 409A because the timing of such payment is not
delayed as provided in Code Section 409A for a “specified employee”, then if the
Executive is a “specified employee” under Code Section 409A, any such payment
that the Executive would otherwise be entitled to receive during the first six
months following the Date of Termination shall be accumulated and paid or
provided, as applicable, within ten days after the date that is six months
following the Date of Termination, or such earlier date upon which such amount
can be paid or provided under Code Section 409A without being subject to such
additional taxes and interest. For all purposes of this Agreement, the Executive
shall be considered to have terminated employment with the Company when the
Executive incurs a “separation from service” with the Company within the meaning
of Code Section 409A(a)(2)(A)(i). The Executive agrees to be bound by the
Company’s determination of its “specified employees” (as defined in Code Section
409A). Any payment or benefit (including any severance payment or benefit)
provided under this Agreement to which Code Section 409A applies that
constitutes a reimbursement of expenses incurred by the Executive or the
provision of an in-kind benefit to the Executive shall be subject to the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during the Executive’s taxable year may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year; (ii) the reimbursement of an eligible expense shall be made
on or before the last day of the Executive’s taxable year following the taxable
year in which the expense was incurred; and (iii) the right to reimbursement or
to receive an in-kind benefit shall not be subject to liquidation or exchange by
the Executive for another payment or benefit.
7.Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, subject to Section 12(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies, including, but
not limited to, the Company’s Management Life Insurance Plan and Override Pool
Bonus Plan, at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement. Without limiting the generality
of the foregoing, there shall be no duplication of any of the payments or
benefits described in Section 6 hereof, and payments under the applicable
provisions of Section 6(a)(i) shall be in full satisfaction of the amounts
otherwise payable under the SRP, the RRP and the executive deferred compensation
plans, respectively.


13

--------------------------------------------------------------------------------




8.Full Settlement; Legal Fees. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
specifically provided in Section 6(a)(iii), such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to pay
as incurred, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest (regardless
of the outcome thereof) by the Company, the Executive or others of the validity
or enforceability of, or liability or entitlement under, any provision of this
Agreement or any guarantee of performance thereof (whether such contest is
between the Company and the Executive or between either of them and any third
party, and including as a result of any contest by the Executive about the
amount of any payment pursuant to this Agreement), plus in each case interest on
any delayed payment at the applicable Federal rate provided for in Code Section
7872(f)(2)(A).
9.Parachute Payment Limitation.
(a)Anything in this Agreement to the contrary notwithstanding, if the Executive
is a “disqualified individual” (as defined in Section 280G of the Code), and the
payments and benefits provided for in this Agreement, together with any other
payments and benefits which the Executive has the right to receive
(collectively, the “Payments”), would constitute a “parachute payment” (as
defined in Section 280G of the Code), then the Payments shall be either (a)
reduced (but not below zero) so that the aggregate present value of the Payments
will be one dollar ($1.00) less than three times the Executive’s “base amount”
(as defined in Section 280G of the Code) and so that no portion of the Payments
shall be subject to the excise tax imposed by Section 4999 of the Code, or (b)
paid in full, whichever produces the better net after-tax result for the
Executive (taking into account any applicable excise tax under Section 4999 of
the Code and any applicable income tax). The reduction of Payments, if any,
shall be made by reducing the Payments in the reverse order in which the
Payments would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time).
(b)The determinations as to the Payments to be reduced and the amount of
reduction shall be made by the Company in good faith, and such determinations
shall be conclusive and binding on the Executive. If a reduced Payment is made
or provided and, through error or otherwise, that Payment, when aggregated with
other payments and benefits from the Company (or its affiliated companies) used
in determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three (3) times the Executive’s base amount, the Executive shall
immediately repay such excess to the Company upon notification that an
overpayment has been made.
10.Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any


14

--------------------------------------------------------------------------------




of its affiliated companies and which shall not be or become public knowledge
(other than by acts by the Executive or representatives of the Executive in
violation of this Agreement). After termination of the Executive’s employment
with the Company, the Executive shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it. In no event shall an asserted violation of
the provisions of this Section 10 constitute a basis for deferring or
withholding any amounts otherwise payable to the Executive under this Agreement.
11.Successors.
(a)This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
(c)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, the term “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.
12.Miscellaneous.
(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
(b)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed, in the case of the
Executive, to the Executive’s home address registered with the Company or, if to
the Company, to the attention of the General Counsel at the Company’s home
office address or to such other address as either party shall have furnished to
the other in writing in accordance herewith. Notice and communications shall be
effective when actually received by the addressee.
(c)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.


15

--------------------------------------------------------------------------------




(d)The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
(e)The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 5 of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
(f)The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and, prior
to the Change of Control Date, the Executive’s employment may be terminated by
either the Executive or the Company at any time prior to the Change of Control
Date, in which case the Executive shall have no further rights under this
Agreement. From and after the Effective Date, this Agreement shall supersede any
other agreement between the parties with respect to the subject matter hereof.
[Signature page follows.]




16

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name and on its behalf, to be
effective as of the Effective Date.
EXECUTIVE
 
 
 
 
By:
/s/ CHRISTOPHER O. CHAMPION
 
 
Name:
Christopher O. Champion
 
 
Date:
April 11, 2019
 
 
ANADARKO PETROLEUM CORPORATION
 
 
 
 
By:
/s/ AMANDA M. MCMILLIAN
 
 
Name:
Amanda M. McMillian
 
 
Title:
Executive Vice President and General
 
Counsel
 
 
Date:
April 11, 2019







17